—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Dowd, J.), *448dated January 8, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After the defendants made out a prima facie case for summary judgment, the plaintiffs failed to raise a triable issue of fact (CPLR 3212 [b]) as to whether the plaintiff Vincent Locasio sustained a serious injury as defined by Insurance Law § 5102 (d). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.